Though some of our cases may recognize a more liberal rule as to the necessity for showing that the vendee of land has been at all times ready, willing, and able to pay the purchase money and perform his obligations under the contract, it must be noted that these are cases of actual purchase and sale, the equities of which are different from and stronger than those in the case of a mere option to purchase. In the case of option contracts, the necessity of such a showing is clearly established by the authorities in accordance with the general rule both at law and in equity. The instant case is one for the enforcement of an option merely, as pointed out in the above opinion. Saunders v. McDonough, supra.
Responding to the query of counsel on application for rehearing we refer to Baker v. Lehman, 186 Ala. 493, 65 So. 321, wherein the nature and sufficiency of the evidence to show ability and readiness on the part of the purchaser is fully discussed.
Application overruled.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.
SAYRE and GARDNER, JJ., dissent.
McCLELLAN, J., not sitting.